Citation Nr: 1704974	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.  His military decorations include the Purple Heart Medal.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD, rated 30 percent disabling from October 13, 2010, the date of receipt of the Veteran's claim for service connection.  Jurisdiction of the claims file resides with the RO in Seattle, Washington.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In a September 2015 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) that vacated the September 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the Joint Motion by the parties.

In September 2015, the Board also remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU); because the requested development has not yet been completed by the Agency of Original Jurisdiction (AOJ) on such issue and it has not been re-certified to the Board, it is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim.

June and July 2016 letters from the Veteran's attorney note that he is in receipt of PTSD treatment from VA Puget Sound Health Care System and request that these records be obtained in connection with his increased rating claim.  As review of the record shows that such records have not been obtained (and VA medical records are deemed to be constructively of record in proceedings before the Board), the Board must remand the claim to obtain the Veteran's complete treatment records, including updated records from the VA Puget Sound Health Care System.

A remand is also required to obtain a new VA examination regarding the matter of an increased rating for PTSD.  The most recent VA examination to assess the Veteran's PTSD was in August 2014.  However, a more recent October 2016 private opinion from J. S. S., Ph.D., HSPP, states that, "from at least October 2010 to the present date," the Veteran's PTSD has been "severe" and resulted in "occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood."  Dr. S further found that the Veteran "is wholly and completely unable to secure and follow substantially gainful employment as a result of his severe service-connected PTSD and his MDD, which is a chronic manifestation of his PTSD."  Accordingly, remand for an additional VA examination to ascertain the severity of the Veteran's PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private mental health treatment the Veteran has received, to specifically include complete updated records from the VA Puget Sound Health Care System.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of all manifestations of his service-connected PTSD.  Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:  

   (a)  Delineate all symptomatology associated with and the severity of the Veteran's PTSD.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency and severity of the Veteran's PTSD symptoms.  

   (b)  The examiner should also specifically comment upon the effect of the service-connected disability upon the Veteran's occupational functioning.  The examiner should consider and discuss as necessary the October 2016 opinion from Dr. S.

The examiner must include rationale for all opinions.

3.  Thereafter, review the expanded record and readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

